     Case 1:18-cr-00225-NONE-SKO Document 50 Filed 07/07/20 Page 1 of 3


 1    HEATHER E. WILLIAMS, CA Bar No. 122664
      Federal Defender
 2    MEGAN T. HOPKINS, CA Bar No. 294141
      MATTHEW LEMKE, D.C. Bar No. 1023347
 3    Assistant Federal Defender
      Office of the Federal Defender
 4    2300 Tulare Street, Suite 330
      Fresno, CA 93721-2226
 5    Telephone: (559) 487-5561
      Fax: (559) 487-5950
 6
      Attorney for Defendant
 7    TEM PHAPHONH

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
       UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00225-NONE
12
                        Plaintiff,                   STIPULATION TO CONTINUE TRIAL
13                                                   DATE AND FOR EXCLUSION OF TIME;
       vs.                                           ORDER
14
       TEM PHAPHONH,                                 Date: March 29, 2021
15                                                   Time: 8:30 a.m.
                       Defendant.                    Judge: Hon. Dale A. Drozd
16
17
             IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES that the trial
18
      currently scheduled to begin on October 6, 2020, be continued to March 29, 2021, at 8:30 a.m.
19
             The continuance is requested in order to permit defense counsel sufficient time to
20
      conduct and conclude defense investigation prior to trial. A significant number of potential
21
      witnesses in this case are monolingual Lao-speakers who require the aid of an interpreter for
22
      field interviews. Due to the COVID-19 pandemic, the availability of Lao interpreters (of which
23
      there are a limited number in California) has steeply declined. Additionally, the Federal
24
      Defender’s Office has directed its investigators to discontinue field interviews as a health
25
      precaution. As a result, defense investigation has been delayed and additional time is needed to
26
      adequately prepare for trial.
27
             The government has represented that it intends to extend its initial plea offer to the
28
      defendant, which will require translation into Lao in order for the defendant to have a copy that
     Case 1:18-cr-00225-NONE-SKO Document 50 Filed 07/07/20 Page 2 of 3


 1    she can read for herself. Moreover, defense counsel will need time to evaluate the plea offer,

 2    discuss it with the defendant, and engage in further plea negotiations, as necessary. The parties

 3    will be constrained from engaging in plea negotiations if pressed to prepare for a trial in October,

 4    under the present circumstances caused by the pandemic. As such, the parties request that the

 5    trial date be continued to March 29, 2021.

 6             Based on the foregoing the parties agree that the ends of justice served by resetting the

 7    trial date outweigh the best interest of the public and the defendant in a speedy trial. Therefore

 8    the parties agree that time through March 29, 2021, is excludable pursuant to 18 U.S.C. §

 9    3161(h)(7)(A), (B)(iv).

10
11
                                                             Respectfully submitted,
12
                                                             HEATHER E. WILLIAMS
13                                                           Federal Defender

14
      Date: July 6, 2020                                     /s/ Megan T. Hopkins
15                                                           MEGAN T. HOPKINS
                                                             MATTHEW LEMKE
16                                                           Assistant Federal Defenders
                                                             Attorneys for Defendant
17                                                           TEM PHAPHONH

18
      Date: July 6, 2020                                     /s/ Roger Nuttall__________________
19                                                           ROGER NUTTALL
                                                             Attorney for Defendant
20                                                           HERMINE HAMBARTSUMYAN
21
22                                                           McGREGOR W. SCOTT
                                                             United States Attorney
23
24    Date: July 6, 2020                                     /s/ Michael G. Tierney
                                                             MICHAEL G. TIERNEY
25                                                           Assistant United States Attorney
26
27

28

       Hambartsumyan et al - Stipulation to Continue Trial      2
     Case 1:18-cr-00225-NONE-SKO Document 50 Filed 07/07/20 Page 3 of 3


 1
                                                             ORDER
 2
               IT IS HEREBY STIPULATED by and between the parties hereto, and through their
 3
      respective attorneys, that the trial currently set for October 6, 2020 be continued to March 29,
 4
      2021. For the reasons set forth above, time shall be excluded through March 29, 2021, pursuant
 5
      to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
 6
 7    IT IS SO ORDERED.

 8        Dated:         July 6, 2020
 9                                                                 UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

       Hambartsumyan et al - Stipulation to Continue Trial     3
